 


109 HRES 779 IH: Expressing the sense of the House of Representatives with respect to the designation of a National Shaken Baby Syndrome Awareness Week, and for other purposes.
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 779 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mrs. Kelly (for herself, Mr. McDermott, Mr. Shimkus, Mr. Moore of Kansas, Mr. Jefferson, and Mr. Brady of Pennsylvania) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to the designation of a National Shaken Baby Syndrome Awareness Week, and for other purposes. 
 
 
Whereas the month of April has been designated National Child Abuse Prevention Month as an annual tradition that was initiated in 1979 by former President Jimmy Carter;  
Whereas the most recent National Child Abuse and Neglect Data System figures reveal that almost 900,000 children were victims of abuse and neglect in the United States in 2002, causing unspeakable pain and suffering to our most vulnerable citizens;  
Whereas among the children who are victims of abuse and neglect, nearly 4 children die in the United States each day;  
Whereas children aged 1 year or younger accounted for 41.2 percent of all child abuse and neglect fatalities in 2002, and children aged 4 years or younger accounted for 76.1 percent of all child abuse and neglect fatalities in 2002;  
Whereas abusive head trauma, including the trauma known as Shaken Baby Syndrome, is recognized as the leading cause of death of physically abused children;  
Whereas Shaken Baby Syndrome can result in loss of vision, brain damage, paralysis, seizures, or death;  
Whereas a 2003 report in the Journal of the American Medical Association estimated that, in the United States, an average of 300 children will die each year, and 600 to 1,200 more will be injured, of whom 2/3 will be babies or infants under 1 year in age, as a result of Shaken Baby Syndrome, with many cases resulting in severe and permanent disabilities;  
Whereas medical professionals believe that thousands of additional cases of Shaken Baby Syndrome are being misdiagnosed or are not detected;  
Whereas Shaken Baby Syndrome often results in permanent, irreparable brain damage or death to an infant and may result in more than $1,000,000 in medical costs to care for a single, disabled child in just the first few years of life;  
Whereas the most effective solution for ending Shaken Baby Syndrome is to prevent the abuse, and it is clear that the minimal costs of education and prevention programs may prevent enormous medical and disability costs and immeasurable amounts of grief for many families;  
Whereas prevention programs have demonstrated that educating new parents about the danger of shaking young children and how they can help protect their child from injury can bring about a significant reduction in the number of cases of Shaken Baby Syndrome;  
Whereas education programs have been shown to raise awareness and provide critically important information about Shaken Baby Syndrome to parents, caregivers, daycare workers, child protection employees, law enforcement personnel, health care professionals, and legal representatives;  
Whereas efforts to prevent Shaken Baby Syndrome are supported by advocacy groups across the United States that were formed by parents and relatives of children who have been killed or injured by shaking, including the National Shaken Baby Coalition, the Shaken Baby Association, the Shaking Kills: Instead Parents Please Educate and Remember Initiative (commonly known as the SKIPPER Initiative), the Shaken Baby Alliance, Shaken Baby Prevention, Inc., A Voice for Gabbi, Don't Shake Jake, and the Kierra Harrison Foundation, whose mission is to educate the general public and professionals about Shaken Baby Syndrome and to increase support for victims and the families of the victims in the health care and criminal justice systems;  
Whereas child abuse prevention programs and National Shaken Baby Syndrome Awareness Week are supported by the National Shaken Baby Coalition, the National Center on Shaken Baby Syndrome, the Children's Defense Fund, the American Academy of Pediatrics, the Child Welfare League of America, Prevent Child Abuse America, the National Child Abuse Coalition, the National Exchange Club Foundation, the American Humane Association, the American Professional Society on the Abuse of Children, the Arc of the United States, the Association of University Centers on Disabilities, Children's Healthcare is a Legal Duty, Family Partnership, Family Voices, National Alliance of Children's Trust and Prevention Funds, United Cerebral Palsy, the National Association of Children's Hospitals and related institutions, Never Shake a Baby Arizona, Prevent Child Abuse Arizona, the Center for Child Protection and Family Support, and many other organizations;  
Whereas a 2000 survey by Prevent Child Abuse America shows that approximately half of all citizens of the United States believe that, of all the public health issues facing the United States, child abuse and neglect is the most important issue;  
Whereas it would be appropriate to observe the third week of April 2006 as National Shaken Baby Syndrome Awareness Week; and  
Whereas Congress strongly supports efforts to protect children from abuse and neglect: Now, therefore, be it  
 
That— 
(1)it is the sense of the House of Representatives that a National Shaken Baby Syndrome Awareness Week should be established to raise awareness regarding Shaken Baby Syndrome; and 
(2)the House of Representatives— 
(A)commends those hospitals, child care councils, schools, and other organizations that are— 
(i)working to increase awareness of the danger of shaking young children; and 
(ii)educating parents and caregivers on how they can help protect children from injuries caused by abusive shaking; and 
(B)encourages the citizens of the United States to— 
(i)remember the victims of Shaken Baby Syndrome; and 
(ii)participate in educational programs to help prevent shaken baby syndrome. 
 
